                        Case 1:20-mj-00252-ZMF Document 1 Filed 12/14/20 Page 1 of 1
   AO 91 (Rev. 11111) Criminal Complaint



                                           UNITED STATES DISTRICT COURT
                                                               for the
                                                      District of Columbia

                United States of America                                 )
                            v.                                           )        Case No.
                                                                         )
Abu Agila Mohammad Mas'ud Kheir AI-Marimi,                               )
 aJk/a Abu Agila Muhammad Mas'ud Kheir AI-Marimi,                        )
 aJk/a Abu Agila Muhammad Mas'ud Kheir,                                  )
 aJk/a Hasan Abu Ojalya Ibrahim                                          )
                                                                         )
                  Defendant(s)


                                                CRIMINAL COMPLAINT
             I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
  On or about December 21, 1988, in London, England, Lockerbie, Scotland, and airspace above Lockerbie, Scotland,
  and, therefore, outside of the jurisdiction of any particular state or district of the United States, but within the
  extraterritorial jurisdiction of the United States and, pursuant to Title 18, U.S.C. § 3238, within the venue of the United
  States District Court for the District of Columbia, the defendant( s) violated:

                Code Section                                                  Offense Description

18 U.S.C. §§ 32(a)(I) & (a)(2), and 34                              Destruction of Aircraft Resulting in Death

18 U.S.C. § 844(i)                                                  Destruction of Vehicle Used in Interstate or Foreign
                                                                    Commerce by Means of an Explosive Resulting in Death


            This criminal complaint is based on these facts:
   SEE ATT ACHED AFFIDAVIT



            o   Continued on the attached sheet.



                                                                                              Complamant's   signature

                                                                                             Special Agent Rachel F. Otto
                                                                                               Printed name and title

Attested to by the applicant in accordance      with the requirements        of Fed. R. Cr. P. 4.1

                                                                                                             2020.12.14
by telephone.


   Date    12114/2020 ------                                                                                 17:07:11 -05'00'
                                                                                               Judge's signature




   City and state: Washington, D.C.                                      Zia M. Faruqui, United States Magistrate Judge
                                                                                             Printed name and title
